PROYOSTY, J.
The depot of the defendant company at Independence having been destroyed by fire, a box car and a platform of the height of the floor of a box car were *231being used temporarily for receiving and delivering freight. Plaintiff took charge on the platform of a barrel of wine that had come for him, and instead of bringing his wagon to the door of the box car or up to the platform for rolling the barrel into it he undertook single-handed (imprudently, to say the least) to roll the heavy barrel down the steep steps of the platform. It was too heavy for him; got beyond his control; rolled upon him, and hurt him; and he sues the defendant company in damages. Evidently he has no case.
The judgment appealed from is set aside, and the suit i's dismissed at plaintiff’s cost.
O’NIELL, J., concurs in the decree.